Dillon, J.R,
concurs in part and dissents in part, and votes to affirm the judgment, with the following memorandum: Upon his conviction of robbery in the first degree, the defendant could have received a sentence ranging from 5 to 25 years’ imprisonment (see Penal Law § 70.02). Considering the circumstances of the offense and the fact that the defendant had previously been convicted of a robbery in Florida, the County Court’s imposition of a 15-year sentence, in the middle of the permissible range, was not unduly harsh or excessive (see People v Suitte, 90 AD2d 80, 85 [1982]). Accordingly, I vote to affirm the judgment of conviction.